DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 12/10/2020.  Examiner acknowledged that claims 1, 8-10 and 16-17 are amended; claims 2 are canceled.  Currently, claims 1, 3-20 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nish Patel on 02/12/2021.
The application has been amended as follows: 
Claim(s):
Claim 3 ln1, replace “The method of claim 2” with --The method of claim 1--

Claim 4. (Currently amended) The method of claim 1, wherein said pulsing the frequency of the primary RF signal includes modifying the first primary frequency level of the primary RF signal at a first transition time to the second primary frequency level and modifying the secondary primary frequency level of the primary RF signal at a second transition time to the first primary frequency level, wherein said pulsing the frequency of the secondary RF signal includes modifying the first secondary frequency level of the secondary RF signal at the first 

Claim 5. (Currently amended) The method of claim 4, wherein said pulsing the frequency of the primary RF signal includes maintaining the first primary frequency level during the first state and maintaining the second primary frequency level during the second state, wherein said pulsing the frequency of the secondary RF signal includes maintaining the first secondary frequency level during the first state and maintaining the second secondary frequency level during the second state.

Claim 12. (Currently amended) The system of claim 9, wherein to pulse the frequency of the primary RF signal, the primary RF generator is configured to modify the first primary frequency level of the primary RF signal at a first transition time to the second primary frequency level and modify the secondary primary frequency level of the primary RF signal at a second transition time to the first primary frequency level, wherein to pulse the frequency of the secondary RF signal, the secondary RF generator is configured to modify the first secondary frequency level of the secondary RF signal at the first transition time to the second secondary frequency level and modify the second secondary frequency level of the secondary RF signal at the second transition time to the first secondary frequency level.

Claim 13. (Currently amended) The system of claim 12, wherein to pulse the frequency of the primary RF signal, the primary RF generator is configured to maintain the first primary frequency of the secondary RF signal, the secondary RF generator is configured to maintain the first secondary frequency level during the first state and maintaining the second secondary frequency level during the second state.

Claim 17. (Currently amended) A system for pulsing a primary radio frequency (RF) signal and a secondary RF signal, comprising:
one or more primary controllers configured to control a primary RF power supply to generate a frequency of the primary RF signal , wherein the frequency of the primary RF signal pulses between a first primary frequency level during a first state and a second primary frequency level during a second state, wherein the second primary frequency level is different from the first primary frequency level and is greater than zero, wherein the primary RF signal is to be supplied to a first impedance matching network that is coupled to an upper electrode of a plasma chamber; and
one or more secondary controllers configured to control a secondary RF power supply to generate a frequency of the secondary RF signal , wherein the frequency of the secondary RF signal pulses between a first secondary frequency level during the first state and a second secondary frequency level during the second state, wherein the first secondary frequency level is greater than zero, wherein the second secondary frequency level is different from the first secondary frequency level and is greater than zero, wherein the frequency of the primary RF signal is less than the frequency of the secondary RF signal, wherein the secondary RF signal is to be supplied to the first impedance matching network.


Claim 19. (Currently amended) The system of claim [[18]] 17, further comprising:
one or more bias controllers configured to control a bias RF power supply to generate a bias RF signal, wherein the bias RF signal is a continuous wave signal.

Claim 20.  (Currently amended) The system of claim 17, wherein to pulse the frequency of the primary RF signal, the one or more primary RF controllers are configured to modify the first primary frequency level of the primary RF signal at a first transition time to the second primary frequency level and modify the secondary primary frequency level of the primary RF signal at a second transition time to the first primary frequency level, wherein to pulse the frequency of the secondary RF signal, the one or more secondary RF controllers are configured to modify the first secondary frequency level of the secondary RF signal at the first transition time to the second secondary frequency level and modify the second secondary frequency level of the secondary RF signal at the second transition time to the first secondary frequency level.

The following changes to the Drawings/Specification have been approved by the examiner and agreed upon by applicant: 
In The Figures
Applicant respectfully requests entry of the following drawing change. Please amend Figure 2A to replace “PWRS2y” with “AFTS2y”. The second instance of “PWRS2y” is redundant. It is stated in paragraph 114 of the present patent application that “The RF generator RFGb includes the DSPy, the power controller PWRS1y, the power controller PWRS2y, yet another power controller PWRS3y, the auto frequency tuner AFTS1y, and the auto frequency tuner AFTS2y”. No new matter has been added.

In The Specification
Please amend the specification to include underlined sections and delete strikeout or double bracketed (“[[ ]]”) sections.
Please replace paragraph 136 with the following amended paragraph.
[00136] The upper electrode [[120]] 108, and the output RF signal is supplied to the chuck 110, the one or more process gases are ignited to generate plasma within the plasma chamber 108 or the plasma is maintained within the plasma chamber 108.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 3-17 and 19-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the first primary frequency level is greater than zero…wherein the first secondary frequency level is greater than zero…supplying the primary and secondary RF signals to a first impedance matching network that is coupled to an upper electrode of a plasma chamber." and in combination with the remaining claimed 
"…wherein the first primary frequency level is greater than zero…wherein the first secondary frequency level is greater than zero…coupled to an upper electrode of a plasma chamber to supply the primary and secondary RF signals to a first impedance matching network." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claims 10-16 are allowed as being dependent on claim 9).
"…wherein the second primary frequency level is different from the first primary frequency level and is greater than zero, wherein the primary RF signal is to be supplied to a first impedance matching network that is coupled to an upper electrode of a plasma chamber…wherein the first secondary frequency level is greater than zero…wherein the secondary RF signal is to be supplied to the first impedance matching network" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 17, (claims 19-20 are allowed as being dependent on claim 17).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Valcore (US 2013/0214683).
Valcore discloses a system including a plasma chamber for impedance adjustment of power and frequency.  However, Valcore fails to disclose wherein the first primary frequency level is greater than zero…wherein the first secondary frequency level is greater than zero…supplying the primary and secondary RF signals to a first impedance matching network that is coupled to an upper electrode of a plasma chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844